DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  TDC would need to be expanded to time to digital converter.  Appropriate correction is required.
Claims 8 and 17 are objected to because of the following informalities:  ADC would need to be expanded to analog to digital converter.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1- 7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mintzer et al (US20200041665A1), in view of Vester (US20070114423A1).

Regarding claim 1 Mintzer teaches, 

    PNG
    media_image1.png
    647
    576
    media_image1.png
    Greyscale

Fig 1 of Mintzer et al
each scintillation block comprising a scintillation photomultiplier (SiPM) board having a plurality of SiPM pixels, (As shown in Fig 1 of Mintzer et al the SiPM block would have a plurality of SiPM pixels “FIG. 17B is a schematic diagram illustrating the demarcation between the optically isolating reflector material 401 wrapping each miniblock of FIG. 17A. Each miniblock, comprising a silicon photomultiplier array optically coupled to a scintillator pixel array, is wrapped in optically isolating reflector material 401.” [0077])


    PNG
    media_image2.png
    389
    556
    media_image2.png
    Greyscale

Fig 17b of Mintzer et al
each respective one SiPM pixel of the plurality of SiPM pixels arranged proximal to a respective one corner of the respective scintillation block, As shown in Fig 17b of Mintzer et al the SiPM block has each SiPM array wrapped in reflective material 401, and arranged proximal to any corner.
each SiPM pixel having a fast output and a slow output; “each of the SiPM cathode outputs being coupled to a common cathode output lead, and the anode outputs being coupled to individual anode output leads” Claim 1 
each fast output on a respective scintillation block being multiplexed together for reporting a scintillation event on the respective scintillation block; “and SiPM signal processing circuitry, including scintillation event timing computation circuitry receiving a common cathode output signal from said common cathode output lead, and configured to compute timing of a scintillation event incident on said scintillator crystal array from said common cathode output signal;” Claim 1, “the SiPMs are biased and the block timing is read out by a common cathode circuit,” [0052].
each slow output at the respective one corner of a first scintillation block being multiplexed to a slow output at a corresponding corner of at least a second scintillation block for determining energy of a scintillation event and relative location on a scintillation block where the scintillation event occurred. “and scintillation event position and energy computation circuitry receiving individual anode output signals from said individual anode output leads, and configured to compute position and energy of said scintillation event incident on said scintillator crystal array from said individual anode output signals.” Claim 1, “These circuits may combine the anode signal information in any of a number of ways to multiplexing them into fewer signals to be digitized,” [0083] Where each anode is equal to the slow output.
However Mintzer does not teach two or more scintillation blocks multiplexed together in series, and a method for distinguishing one scintillation event from a plurality of scintillation events at a series of scintillation blocks that are multiplexed together

    PNG
    media_image3.png
    266
    463
    media_image3.png
    Greyscale

Fig 3 of  Vester (US20070114423A1)
Vester teaches two or more scintillation blocks multiplexed together in series,  See Fig. 3 of Vester above which shows multiple scintillation blocks connected in series
Mintzer et al and Vester are all considered to be analogous to the claimed invention because they are in the same field of scintillation block use and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Mintzer et al with a series of scintillation blocks multiplexed together taught by Vester because In general, four adjacent detectors are activated with different amplitudes at the same time by the block-by-block optical multiplexing. In this case, the active block can then on the one hand be identified, and on the other hand, the position of the active pixel within the block can be identified. [0049].

Regarding Claim 10 Mintzer each scintillation block comprising a scintillation photomultiplier (SiPM) board having a plurality of SiPM pixels, (As shown in Fig 1 of Mintzer et al the SiPM block would have a plurality of SiPM pixels “FIG. 17B is a schematic diagram illustrating the demarcation between the optically isolating reflector material 401 wrapping each miniblock of FIG. 17A. Each miniblock, comprising a silicon photomultiplier array optically coupled to a scintillator pixel array, is wrapped in optically isolating reflector material 401.” [0077])
each respective one SiPM pixel of the plurality of SiPM pixels arranged proximal to a respective one corner of the respective scintillation block, As shown in Fig 17b of Mintzer et al the SiPM block has each SiPM array wrapped in reflective material 401, and arranged proximal to any corner.
each SiPM pixel having a fast output and a slow output; “each of the SiPM cathode outputs being coupled to a common cathode output lead, and the anode outputs being coupled to individual anode output leads” Claim 1 
each fast output on a respective scintillation block being multiplexed together for reporting a scintillation event on the respective scintillation block; “and SiPM signal processing circuitry, including scintillation event timing computation circuitry receiving a common cathode output signal from said common cathode output lead, and configured to compute timing of a scintillation event incident on said scintillator crystal array from said common cathode output signal;” Claim 1, “the SiPMs are biased and the block timing is read out by a common cathode circuit,” [0052].
each slow output at the respective one corner of a first scintillation block being multiplexed to a slow output at a corresponding corner of at least a second scintillation block for determining energy of a scintillation event and relative location on a scintillation block where the scintillation event occurred. “and scintillation event position and energy computation circuitry receiving individual anode output signals from said individual anode output leads, and configured to compute position and energy of said scintillation event incident on said scintillator crystal array from said individual anode output signals.” Claim 1, “These circuits may combine the anode signal information in any of a number of ways to multiplexing them into fewer signals to be digitized,” [0083] Where each anode is equal to the slow output.
detecting one scintillation event at the multiplexed fast outputs on a respective one scintillation block, “including scintillation event timing computation circuitry receiving a common cathode output signal from said common cathode output lead,” Claim 1 
said respective one scintillation block reporting the one scintillation event fast output to a processor, “and SiPM signal processing circuitry, … receiving a common cathode output signal from said common cathode output lead,” Claim 1 
said processor recording the one scintillation event fast output and applying a time stamp to the one scintillation event fast output; “including scintillation event timing computation circuitry receiving a common cathode output signal from said common cathode output lead, and configured to compute timing of a scintillation event incident on said scintillator crystal array from said common cathode output signal;” Claim 1
the one scintillation event being measured by the multiplexed slow outputs at each corner of the series of scintillation blocks, “and scintillation event position and energy computation circuitry receiving individual anode output signals from said individual anode output leads” Claim 1, “Position and energy calculation circuits 200 can be provided to convert all of the anode signals for position and energy processing. These circuits may combine the anode signal information in any of a number of ways to multiplexing them into fewer signals to be digitized,” Where the anode is the slow connection” [0083] Where each anode is equal to the slow output, and see fig 17b of Mintzer where the SiPM block has 4 SiPM arrays in all four corners.
said slow outputs each reporting the respective one scintillation event slow output and the measurement of the respective one scintillation event slow output to the processor, “and scintillation event position and energy computation circuitry receiving individual anode output signals from said individual anode output leads, and configured to compute position and energy of said scintillation event incident on said scintillator crystal array from said individual anode output signals.” Claim 1 
said processor applying a time stamp to each of the respective one scintillation event slow outputs measurements; “FIG. 2 is a schematic showing implementation of timing signal generation from the sum of anode signals” [0054]
said processor comparing scintillation event fast output time stamps and respective one scintillation event slow outputs and assigning a scintillation event fast output and scintillation event slow outputs to one scintillation event, “FIG. 10A is a chart showing mean crystal timing performance for simultaneous anode and cathode signal pickoff, with and without various digital corrections,”
thereby mapping the one scintillation event to a specific location on a specific scintillation block. “Event locations within the scintillator pixel array, that is in the various crystals, are easily determined by standard methods.”
However Mintzer does not teach teaches a method for distinguishing one scintillation event from a plurality of scintillation events at a series of scintillation blocks that are multiplexed together
Vester teaches a method for distinguishing one scintillation event from a plurality of scintillation events at a series of scintillation blocks that are multiplexed together “a method comprising: using the method as claimed in claim 1, for location of an event which has been measured by the detectors, with only one event generally being processed at the same time.” Claim 4 also see Fig. 3 of Vester above which shows multiple scintillation blocks connected in series.
Mintzer et al and Vester are all considered to be analogous to the claimed invention because they are in the same field of scintillation block use and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Mintzer et al with a series of scintillation blocks multiplexed together taught by Vester because In general, four adjacent detectors are activated with different amplitudes at the same time by the block-by-block optical multiplexing. In this case, the active block can then on the one hand be identified, and on the other hand, the position of the active pixel within the block can be identified. [0049].

Regarding claims 2 and 11  Mintzer et al and Vester teach the invention substantially as claimed with respect to claims 1 and 10. Additionally Mintzer teaches wherein each respective one scintillation block of the series of scintillation blocks that are multiplexed together is positioned such that each respective one scintillation block cannot be in coincidence with any other respective one scintillation block “Firmware and/or software processing of event position … This could be done through time coincidence and photopeak energy qualification of adjacent miniblock energy sums … For example, multiple time marks with estimated uncertainty as a function of energy deposited can be combined by appropriate weighted averaging to generate time marks with the lowest statistical uncertainty” [0075]

Regarding claims 3 and 12 Mintzer et al and Vester teach the invention substantially as claimed with respect to claims 1 and 10. However Mintzer does not teach wherein the scintillation blocks are multiplexed to a Collimator Control Board
Vester teaches wherein the scintillation blocks are multiplexed to a Collimator Control Board. “the apparatus has a printed circuit board in which the input lines are routed in a first layer, and the output lines are routed in a second layer of the printed circuit board” [0031]  also see Fig. 3 of Vester above which shows multiple scintillation blocks multiplexed to input lines.
Mintzer et al and Vester are all considered to be analogous to the claimed invention because they are in the same field of scintillation block use and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Mintzer et al with a series of scintillation blocks multiplexed together taught by Vester because In general, four adjacent detectors are activated with different amplitudes at the same time by the block-by-block optical multiplexing. In this case, the active block can then on the one hand be identified, and on the other hand, the position of the active pixel within the block can be identified. [0049].

Regarding claims 4 and 13 Mintzer et al and Vester teach the invention substantially as claimed with respect to claims 1 and 10. However Mintzer does not teach wherein there are more than 2 scintillation blocks multiplexed in series
Vester teaches wherein there are more than 2 scintillation blocks multiplexed in series. See Fig. 3 of Vester above which shows multiple scintillation blocks connected in series
Mintzer et al and Vester are all considered to be analogous to the claimed invention because they are in the same field of scintillation block use and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Mintzer et al with a series of scintillation blocks multiplexed together taught by Vester because In general, four adjacent detectors are activated with different amplitudes at the same time by the block-by-block optical multiplexing. In this case, the active block can then on the one hand be identified, and on the other hand, the position of the active pixel within the block can be identified. [0049].

Regarding Claims 5 and 14 Mintzer et al and Vester teach the invention substantially as claimed with respect to claims 1 and 10. Additionally Mintzer teaches wherein each scintillation block has more than 3 corners. “Position and energy calculation circuits 200 can be provided to convert all of the anode signals for position and energy processing. These circuits may combine the anode signal information in any of a number of ways to multiplexing them into fewer signals to be digitized,” [0083] Where each anode is equal to the slow output, and see fig 17b of Mintzer where the SiPM block has 4 SiPM arrays in all four corners.

Regarding claim 6 and 15 Mintzer et al and Vester teach the invention substantially as claimed with respect to claims 1 and 10. Additionally Mintzer teaches each scintillation block having 4 corners. “Position and energy calculation circuits 200 can be provided to convert all of the anode signals for position and energy processing. These circuits may combine the anode signal information in any of a number of ways to multiplexing them into fewer signals to be digitized,” Where the anode is the slow connection” [0083] Where each anode is equal to the slow output, and see fig 17b of Mintzer where the SiPM block has 4 SiPM arrays in all four corners.
However Mintzer does not teach comprising 4 scintillation blocks multiplexed in series
Vester teaches comprising 4 scintillation blocks multiplexed in series, See Fig. 3 of Vester above which shows multiple scintillation blocks connected in series
Mintzer et al and Vester are all considered to be analogous to the claimed invention because they are in the same field of scintillation block use and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Mintzer et al with a series of scintillation blocks multiplexed together taught by Vester because In general, four adjacent detectors are activated with different amplitudes at the same time by the block-by-block optical multiplexing. In this case, the active block can then on the one hand be identified, and on the other hand, the position of the active pixel within the block can be identified. [0049].

Regarding Claim 7 and 16 Mintzer et al and Vester teach the invention substantially as claimed with respect to claims 1 and 10. Additionally Mintzer teaches wherein the fast outputs are put into TDC circuits. “The actual time of an event relative to the system timebase can be determined by various methods, such as discriminator and time to digital converter (TDC) methods,” [0057]

Regarding claim 9 and 18 Mintzer et al and Vester teach the invention substantially as claimed with respect to claims 1 and 10. Additionally Mintzer teaches each scintillation block having an upper right corner, an upper left corner, a lower right corner and a lower left corner, See Fig 17b of Mintzer the SiPM block has 4 SiPM arrays in all four corners. “a four-quadrant assembly to make single detector units larger than an optimized sub-block or miniblock.” [0077]
each slow output at the upper right corner of each scintillation block being multiplexed together, each slow output at the upper left corner of each scintillation block being multiplexed together, each slow output at the lower right corner of each scintillation block being multiplexed together and each slow output at the lower left corner of each scintillation block being multiplexed together. “A silicon photomultiplier sensor array 10…Position and energy calculation circuits 200 can be provided to convert all of the anode signals for position and energy processing. These circuits may combine the anode signal information in any of a number of ways to multiplexing them into fewer signals to be digitized,” [0083] Where each anode is equal to the slow output, and see fig 17b of Mintzer where the SiPM block has 4 SiPM arrays in all four corners.
However Mintzer does not teach further comprising a third scintillation block and a fourth scintillation block and said scintillation blocks being arranged axially.
Vester teaches further comprising a third scintillation block and a fourth scintillation block, See Fig. 3 of Vester above which shows multiple scintillation blocks
said scintillation blocks being arranged axially, See Fig. 3 of Vester above which shows multiple scintillation blocks connected in series and arranged axially with each other
Mintzer et al and Vester are all considered to be analogous to the claimed invention because they are in the same field of scintillation block use and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Mintzer et al with a series of scintillation blocks multiplexed together taught by Vester because In general, four adjacent detectors are activated with different amplitudes at the same time by the block-by-block optical multiplexing. In this case, the active block can then on the one hand be identified, and on the other hand, the position of the active pixel within the block can be identified. [0049].

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mintzer et al (US20200041665A1), in view of Vester (US20070114423A1) as applied to claim 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16,  and 18  above, and further in view of Panniello et al (US20160291171A1).

Regarding claim 8 and 17 Mintzer et al and Vester teach the invention substantially as claimed with respect to claims 1 and 10. However Mintzer and Vester do not teach wherein the slow outputs are put into a 40 MHz ADC system
Panniello et al  teaches wherein the slow outputs are put into a 40 MHz ADC system. “signal gating; a fast (40 MHz) SPI bus 42 for reading the ADC output 34 from the SPM amplifier 30;” [0086]
Mintzer et al,  Vester, and  Panniello et al are all considered to be analogous to the claimed invention because they are in the same field of scintillation block use and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Mintzer et al and Vester with a 40MHz ADC as taught by Panniello et al   because Surprisingly, it has been found that it is possible to combine the output signals of a plurality of silicon photomultipliers prior to amplifying the signal for further processing. This enables the detector to be simplified as only one amplification stage is needed. This again reduces the space occupied by electronics in the apparatus. [0019].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Friday 7:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793